Citation Nr: 0206404	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  99-18 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, among other things, denied the 
benefits sought on appeal.  The issue of whether the veteran 
had submitted new and material evidence to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder was originally before the Board in March 2001, when 
the Board reopened the claim and remanded it to the RO for 
additional development, including the scheduling of a VA 
psychiatric examination and adjudication under the recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2001)].  The requested development having been successfully 
completed, this matter has now been returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has a schizoaffective disorder that had its 
onset during active duty service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, an 
acquired psychiatric disorder was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for service connection for an acquired psychiatric 
disorder as well as its duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
this claim under the Veterans Claims Assistance Act of 2000 
(VCAA) [codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2001)].  Regulations implementing the VCAA have been 
enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  By virtue of the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's March 
2001 Remand issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the veteran's claim currently on appeal.  The 
veteran was afforded a VA examination and all relevant 
records adequately identified by the veteran have been 
obtained and associated with the claims folder.  The veteran 
was also given the opportunity to appear and testify before 
an RO Hearing Officer and/or a member of the Board to 
advance any and all arguments in favor of his claim, but he 
declined to do so in association with this appeal.  The 
transcript of a Board hearing in a prior appeal is of 
record.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
Board notes that it is the defined and consistently applied 
policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The veteran served honorably in the United States Marine 
Corps from April 1969 to January 1973.  He was disciplined 
twice for insubordination and ultimately given a Section 413 
discharge for the convenience of the government.  The 
veteran's service medical records show no complaints of 
mental problems upon entry into the service, but in June 
1972, he complained of emotional stress from living in the 
barracks.  The treatment notation shows that the veteran was 
only give reassurance and no psychiatric evaluation at that 
time.  In November 1972, the veteran was brought in for 
medical treatment by a neighbor who stated that the veteran 
had been acting weird.  The veteran was grossly disoriented 
and kept over night for observation.  In the morning, the 
veteran was found to be oriented, but did not discuss the 
episode.  Although it was noted that the veteran was not 
known for taking drugs, an impression of drug ingestion vs. 
acute psychosis was rendered and the veteran was returned to 
full duty.  Again, there was no psychiatric evaluation of the 
veteran.  The veteran's discharge examination is void of any 
comments regarding psychiatric problems.

The veteran asserts in numerous letters that he felt isolated 
and stressed during his military service and even 
contemplated suicide at least once during service.  He 
relates having difficulty handling regular stresses following 
his active duty service and reported that a motor vehicle 
accident in 1974 was an attempted suicide.  The veteran 
stated that he participated in acting school and used alcohol 
and drugs to placate his psychiatric problems following his 
attempted suicide.  In July 1978, however, the veteran was 
hospitalized for the first of many psychiatric 
hospitalizations and determined to have experienced an acute 
schizophrenic episode.  Following this "breakdown," as the 
veteran refers to it, he began regular treatment at a private 
hospital and the VA medical center.  He has been treated with 
medication and counseling and diagnosed on various occasions 
with either a bipolar disorder or schizophrenia.  The veteran 
is currently diagnosed as having a schizoaffective disorder.



The veteran's treatment records clearly reflect a history of 
psychotic episodes when the veteran discontinues or alters 
his regimen of prescribed medication.  He has related an 
onset during service associated with the stresses of military 
life to his mental health care providers.  The veteran has 
also reported that he was hospitalized at a private 
psychiatric hospital for three days while in the service, but 
that he destroyed the records in an attempt to hide his 
problems and not ruin his military career.  Additionally, the 
veteran has fully admitted to having smoked marijuana and 
taken hallucinogenic drugs while in the service and to 
smoking marijuana following his separation from service.  He 
has not used drugs since 1995, but has continued to require 
mental health care including the use of prescription 
medication.

In March 2001, the veteran underwent VA examination and 
complained of difficulty handling stresses and having 
psychological symptoms when not on medication.  The examiner 
reviewed the veteran's claims folder and stressed the fact 
that the veteran had a history of drug use in the service and 
a history of difficulty handling stressful situations both 
before and after his active service.  The examiner 
specifically noted that he would not change the diagnosis of 
schizoaffective disorder as rendered by treating 
psychiatrists, but stated that, "a good case could be made 
of the fact that this man does not handle stress well and 
when he does, he becomes psychotic."  The examiner pointed 
out that the veteran's hospitalizations during service could 
have been a result of his drug use.  Thus, the examiner 
opined that the veteran's psychiatric disability was not 
related to his service or incidents of service.

In April 2002, the veteran's treating VA social worker 
reported that recent psychiatric belief was that psychoses 
were not necessarily the outcome of psychedelic drug use.  In 
noting that the veteran's psychotic symptoms had persisted 
for years and had been treated with antipsychotic and mood 
stabilizing medications, the social worker opined that the 
veteran's clinical history argued against the "dated and 
damaging supposition" that any psychotic problems he had 
and/or has must be the result of previous drug use.  In 
summary, the veteran's social worker opined that the 
veteran's psychosis had its origin in young adulthood years 
when serving in the Marine Corps, consistent with clinical 
evidence which shows that adolescence and early adulthood is 
the time frame when the majority of psychotic episodes occur.

Also in April 2002, the VA mental health nurse specialist who 
had treated the veteran on a monthly basis for seven years 
reported that the veteran's psychiatric symptoms of mood 
swings and psychosis had persisted despite a sustained 
abstinence from drugs and alcohol.  The veteran's nurse 
practitioner also reported that the veteran had a strong 
family history of mental disorders, noting that two of the 
veteran's biological siblings had committed suicide and 
another had either a bipolar or schizoaffective disorder.  In 
conjunction with this report, the VA psychiatrist who had 
treated the veteran for four years opined that the veteran 
had a psychotic illness consistent with schizoaffective 
disorder and that although the veteran was using drugs at the 
time of the onset of symptoms during active service, his 
psychiatric disorder was separate from and not related to the 
substance abuse disorder which was in remission.  The 
psychiatrist stated that it was not uncommon for a person 
experiencing the onset of a schizoaffective disorder to use 
drugs or for the first symptoms of a schizophrenic disorder 
to arise during a stressful period such as adjustment to 
military service.  Accordingly, the psychiatrist noted that 
she based her opinion on her knowledge of psychotic 
disorders, the veteran's strong family history of 
schizophrenia/affective disorders, and the veteran's 
persistent symptoms despite the discontinuation of 
recreational drugs for over six years.

Given the evidence as outlined above, the Board finds that 
there is evidence both in favor of a finding that the 
veteran's psychiatric disorder had its origin in service and 
against such a finding.  The favorable evidence being 
presented by three of the veteran's VA mental health care 
providers and the unfavorable opinion presented by an 
examining psychiatrist.  Thus, when viewing all evidence in 
the light most favorable to the veteran, the Board resolves 
all reasonable doubt in favor of the veteran and finds that 
an acquired psychiatric disorder, currently diagnosed as a 
schizoaffective disorder, had its origin in service.  


ORDER

Service connection for an acquired psychiatric disorder, 
currently diagnosed as a schizoaffective disorder, is 
granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

